DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2020 has been entered.  Claims 1, 11-12, and 21 have been amended.  Claim 22 has been added.  Claims 1, 4-15, and 21-22 have been examined and are currently pending.
Note:  The Examiner called the applicant, Mr. David O’Hanlon on January 6, 2021 to schedule an interview.  The Examiner left a voicemail message.  No response has been received by the Examiner.     
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.


Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, “database at least one advertisement object is cast or fixed for at least one first user…”  The term “database” is not consistent with the rest of the claim limitation.  Replace the term, “database” with “displaying” Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  claim 1 recites, “database writes similar quantitative preferences effectiveness types of at least one first user response of an advertisement…”  The phrase “database writes” is not consistent with the rest of the claim limitation.  Replace the phrase, “database writes” with “identifying” Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  claim 1 recites, “database alters the quantitative preferences effectiveness types response writes wherein an algorithm determines who in answer is better for the advertisement object by processing wherein at least one of the first users at least one virtual reality device will receive a biometric feedback…”  The phrase “the first users” is not consistent with the rest of the claim limitation.  Replace the phrase, “the first users” with “the first user or second user” Appropriate correction is required.


1 is objected to because of the following informalities:  claim 1 recites, “database alters the quantitative preferences effectiveness types response writes wherein an algorithm determines who in answer is better for the advertisement object by processing wherein at least one of the first users at least one virtual reality device will receive a biometric feedback…”  The phrase “database alters the quantitative preferences effectiveness types response writes” is not consistent with the rest of the claim limitation.  Replace the phrase, “database alters the quantitative preferences effectiveness types response writes” with “modifying the quantitative preferences effectiveness types response stored in a database” Appropriate correction is required.

Claims 10 and 13 are objected to because of the following informalities:  Dependent claims 10 and 13 recite the term, “advertising database application” instead of “advertising database processor application” as recited in independent claim 1.  Appropriate correction is required.

Specification
The amendment filed May 14, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
A.  Amended paragraph 0013.1
[0013.1] Noted in the last paragraph and many which are relative, the computer software system captures new input data wherein the first user responds with or without prompt through at least one command which results with at least one input data wherein there are no additional requirements.

Reason:  The applicant replaces the term, “advertisement preference device command” with “computer software system” which is raises issue of the definition or meaning of the “advertisement preference device command.”  The originally-filed specification does not define the “advertisement preference device command” as a “computer software system”.

B.  Amended paragraph 0031
[0032] A computer software system, having a method of utilizing at least one advertisement preference command input data within the at least one advertising database application within at least one portion of virtual reality comprising: at least one advertisement object at the at least one comprehensive database is cast to be read by at least one virtual reality device wherein there is an advantage of the at least one first user who inputs at least one virtual advertisement preference command input data in response to the at least one advertisement object to better their preferences and see an ideal advertisement, having at least one more user using at least one advertisement preference command input data in response to the at least one advertisement object that is written to the at least one database, wherein the at least one database alters the advertisement preference command input data to be weighted, such as, by weighing the current advertisement preference command input data value against the advertisements’ average value of the two users of this mathematical process algorithm; wherein writes to the database are updated to readable output data wherein the higher than average value advertisement score updates that advertisement to be delivered to potential clients and averaging the consolidated weight in process for the next round and is also stored in the database storage for the next update of the at least one advertisement preference command input data using at least this one algorithm; wherein at least one write within the at least one database are updated at least one readable output data as at least one advertisement object code to be cast to at least one of the first users at least one virtual reality device biometric feedback results in the said advantage preferred advertisement.

Reason:  The feature of biometric feedback is not described in the originally-filed specification.    

C.  Newly Added paragraph 0037.1
[0037.1] A computer software system, utilizing a comprehensive advertising database processor application within a virtual reality comprising the steps of: database at least one advertisement object is cast or fixed for at least one first user of a virtual reality device that reads database advertiser user input; database writes similar quantitative preferences effectiveness types of the at least one first user response of an advertisement preference command input data and at least a second user of at least one similar advertisement object follows suit; database alters the quantitative preferences effectiveness types response writes wherein an algorithm determines who in answer is better for the advertisement object by processing wherein at least one of the first users at least one virtual reality device will receive a biometric feedback result of an advantage preferred advertisement object;

Reason:  Applicant has added subject matter not supported by the originally-filed specification.  Also, the subject matter is in claimed limitations of independent claim 1.  

D.  Newly Added paragraph 0048.1
[0048.1] The computer software system wherein the computer software system uses global positioning system;

Reason:  Applicant has added subject matter not supported by the originally-filed specification.  
E.  Newly Added paragraph 0049.1
[0049.1] The computer software system wherein the computer software system uses button clicks;

Reason:  Applicant has added subject matter not supported by the originally-filed specification.  

E.  Newly Added paragraph 0050.1
[0050.1] The computer software system wherein the computer software system uses speakers and microphones to hear and speak;
Reason:  Applicant has added subject matter not supported by the originally-filed specification.  

F.  Newly Added paragraph 0051.1
 [0051.1] The computer software system wherein the computer software system uses motion sensors detection;
Reason:  Applicant has added subject matter not supported by the originally-filed specification.  

G.  Newly Added paragraph 0052.1
[0052.1] The computer software system wherein the computer software system uses body gestures;
Reason:  Applicant has added subject matter not supported by the originally-filed specification.  

H.  Newly Added paragraph 0053.1
[0053.1] The computer software system wherein the computer software system uses peripheral devices;
Reason:  Applicant has added subject matter not supported by the originally-filed specification.  

I.  Amended paragraph 0054
[0054] computer software system wherein the at least one first user responds multiple times alone or at random alongside multiple users advertising database application;
Reason: Applicant has added subject matter not supported by the originally-filed specification.  For example, the subject matter regarding the computer software system training the advertising database application.  Also, the subject matter regarding replacing the advertisement preference command input data with computer software system
    
J.  Amended paragraph 0055
[0055] The computer software system wherein the computer software system uses effectiveness types of at least one in-application, music, video or virtual reality purchase of at least one application;
Reason: Applicant has added subject matter not supported by the originally-filed specification.  Specifically, the subject matter regarding the computer software system using effectiveness types.  Also, the subject matter regarding replacing the advertisement preference command input data with computer software system
K.  Amended paragraph 0056
[0056] The computer software system wherein the computer software system has effectiveness types at stop, pause, rewind, skip, yes, no, buy, sell, or other quantifying command;
Reason: Applicant has added subject matter not supported by the originally-filed specification.  Specifically, the subject matter regarding the computer software system has effectiveness types.  Also, the subject matter regarding replacing the advertisement preference command input data with computer software system.

L.  Amended paragraph 0057
[0057] The computer software system wherein the advertising database application calculation is cost per click;
Reason: Applicant has added subject matter not supported by the originally-filed specification.  Specifically, the subject matter regarding computer software system and the advertisement database application calculation is cost per click.  Also, the subject matter regarding replacing the advertisement preference command input data with computer software system.




M.  Amended paragraph 0058
[0058] The computer software system wherein there is at least one in-application purchase of at least one application;

Reason: Applicant has added subject matter not supported by the originally-filed specification.  Specifically, the subject matter regarding replacing the advertisement preference command input data with computer software system.

N.  Amended paragraph 0059
[0059] The computer software system wherein there is at least one mixed reality or augmented virtual experiences;
Reason: Applicant has added subject matter not supported by the originally-filed specification.  Specifically, the subject matter regarding replacing the advertisement preference command input data with computer software system.

O.  Amended paragraph 0071
[0071] FIG. 1 is virtual reality device 1, button command 2, GPS unit command 2A, slide command 3, motion sensor command, for example, where users can respond by hand swipe motions in response to an advertisement for a desired quantitative preference effectiveness 4, microphone command, for example, where users can respond by voice in response to an advertisement for a desired quantitative preference effectiveness 5, audio advertisement 6, hook fasteners 7, loop fasteners 8. Speaker Advertisement 9 and response microphone 9A, GPS or motion peripheral device command bracelet 10, hand 11, wearing a sensor glove 11A with Sensors 11B as an example of how body gestures are gathered and wrist 12, reach ball 13, as located on a cone shape 14, with GPS located foot prints command to stand in 26, to show a virtual billboard advertisement 15, with border 16, in a virtual reality device portion within viewing sight 28, of building 17, with windows 18 and 19, door 20, and canopy 21. Virtual reality glasses 22 may be used. Golf club peripheral device 23 has button command 24 and open club face range of motion command 25.
Reason: Applicant has added subject matter not supported by the originally-filed specification.  Specifically, the subject matter desired quantitative preference effectiveness associated with hand swipe motions and voice response by users.  

P.  Amended paragraph 0072
[0072] FIG. 2 has advertiser user input 27, reaching virtual reality devices that read data at 29 and 30, users making decision of advertisement preference command input data at 31 for 00:30 seconds quantitative preference effective type database write of watching an advertisement after a hand swipe motion in front of the devices motion sensor, referring back to FIG. 1 and number 4, and 32 which is a microphone command for 00:20 second similar quantitative preference effective type database write advertisement participation, referring back to FIG. 1 and number 5 for the command origin, altered similar quantitative preference effective type database writes 28 in comprehensive database, and new advertisement read for new reaction to the virtual reality device 33 due to time average weight of 00:25 seconds as altered quantitative preference effective type and revealing the greater 00:30 seconds wherein this at least one of the first users at least one virtual reality device will receive a biometric feedback result of an advantage preferred advertisement object as in the algorithm process.
Reason: Applicant has added subject matter not supported by the originally-filed specification.  Specifically, the subject matter quantitative preference effectiveness type database, altered quantitative preference effective type, and receiving biometric feedback results.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-15, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recite the limitation, “database writes similar quantitative preferences effectiveness types of the at least one first user response of an advertisement preference command input data at least a second user of at least one similar advertisement object follows suit.” which is not disclosed by the applicant’s specification.  Specifically, the portion of the limitation that is not taught is:  “database writes similar quantitative preferences effectiveness types of”.  Additionally, the amended paragraphs 0056, 0071, and 0072 of the applicant’s specification are directed to new matter and do not remedy the outstanding rejection.  Paragraph 0035 of the originally-filed specification discloses, “The at least one first user responds with advertisement preference command input data and at least a second user of at least one similar advertisement object follows suit;” does not resolve the outstanding rejection.    

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recite the limitation, “database alters the quantitative preferences types response writes wherein an algorithm determines who in answer is better for the advertisement object by processing wherein at least one of the first users at least one virtual reality device will receive a biometric feedback result of an advantage preferred advertisement object.” which is not disclosed by the applicant’s specification.  Specifically, the portion of the limitation that is not taught is:  “database alters the quantitative preferences effectiveness types response writes wherein at least one of the first users at least one virtual reality device will receive a biometric feedback result”.  Additionally, the amended paragraphs 0031-0032 and 0072 added paragraph 0037.1 of the applicant’s specification are directed to new matter and do not remedy the outstanding rejection.  Paragraphs 0036-0037 of the originally-filed specification disclose, “An algorithm determines who in answer is better for the advertisement object by processing the at least one advertisement preference command input data;” and “Wherein at least one of the first users at least one virtual reality device will receive the result of the advantage preferred advertisement object;” do not resolve the outstanding rejection.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 22 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 22 is directed to advertisement objects instead of the computer software system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-15 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claim 1 recites the limitations, "database at least one advertisement object is cast or fixed for at least one first user of a virtual reality device that reads database advertiser input; database writes similar quantitative preferences effectiveness types of the at least one first user response of an advertisement preferences command input data and at least a second user of at least one similar advertisement object follows suit; database alters the quantitative preferences effectiveness types writes wherein an algorithm determines who is answer is better for the advertisement object by processing wherein at least one of the first users at least one virtual reality device will receive a biometric feedback result of an advantage preferred object."  Independent claim 1 is directed to the abstract idea of certain methods of organizing human activity (advertising, marketing, and sales activities or behaviors).
The recited claim limitations, “database at least one advertisement object is cast or fixed for at least one first user of a virtual reality device that reads database advertiser input; database writes similar quantitative preferences effectiveness types of the at least one first user response of an advertisement preferences command input data and at least a second user of at least one similar advertisement object follows suit; database alters the quantitative preferences effectiveness types writes wherein an algorithm determines who is answer is better for the advertisement object by processing wherein at least one of the first users at least one virtual reality device will receive a biometric feedback result of an advantage preferred object.” are directed to the abstract ideas of certain methods of organizing human activity under advertising, marketing and sales activities or behaviors.  The term “advertisement object” is interpreted as an advertisement.   
The recited claim limitations cannot be performed in the human mind, however, the claim limitations are not explicitly performed by a machine or device (the virtual reality device as recited does not perform an activity).  Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The claims are directed to applying an abstract idea using instructions without using a computer or device to perform critical steps of the claim.    
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps or acts performed in independent claim 1 does not recite a machine or device performing the steps of the invention.  The applicant’s specification discloses, “FIG. 1 is virtual reality device 1, button command 2, GPS unit command 2A, slide command 3, motion sensor command 4, microphone command 5, audio advertisement 6, hook fasteners 7, loop fasteners 8. Speaker Advertisement 9 and response microphone 9A, GPS or motion peripheral device command bracelet 10, hand 11, wearing a sensor glove 11A with Sensors 11B as an example of how body gestures are gathered and wrist 12, reach ball 13, as located on a cone shape 14, with GPS located foot prints command to stand in 26, to show a virtual billboard advertisement 15, with border 16, in a virtual reality device portion within viewing sight 28, of building 17, with windows 18 and 19, door 20, and canopy 21. Virtual reality glasses 22 may be used. Golf club peripheral device 23 has button command 24 and open club face range of motion command 25.” (paragraph 0071 applicant’s specification) reads on a computer or device.  Based on the applicant's specification, elements in claims 1, 4-15 and 21-22 require no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of advertising database and virtual reality device are well understood, routine and conventional elements that amount to no more than implementing an idea with a computerized system. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.   
Dependent claims 4-15 and 21-22 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  Additionally, none of the computer software systems, speakers, microphones, motion sensors, peripheral devices, applications in claims 4-15 and 21-22 claimed in the dependent claims are not significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-10, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Coglitore US Publication 20170293942 A1 in view of He US Publication 2015/0262256 A1.
Claim 1:
	As per claim 1, He teaches the computer software system comprising:
database at least one advertisement object is cast or fixed for at least one first user of a virtual reality device that reads database advertiser user input (paragraphs 0028-0029 “With certain embodiments, in order to interact with the virtualized environment, the user of the virtualized environment may be utilizing hardware which simulates/generates the virtualized environment for the user. For example, the user may be wearing a virtual-reality headset or eyewear that generates the virtualized environment. The user may also use a projection hardware that simulates/generates the virtualized environment.” and “In any event, the hardware which generates the virtualized environment for the user may operate in conjunction with the advertising system/platform that inserts advertising within the virtualized environment. Therefore, as the virtualized environment is generated, the advertising system inserts advertisements and/or advertised products within the generated environment.”)

database alters the quantitative preferences effectiveness types response writes wherein an algorithm determines who in answer is better for the advertisement object wherein at least one of the first users at least one virtual reality device will receive a biometric feedback result of an advantage preferred advertisement object (paragraphs 0037-0039 “Therefore, as the advertising system determines a user's emotional or neurological response when viewing different advertisements, the advertising platform may thus more accurately gauge a user's reaction to an advertisement. For example, the advertising system may more accurately determine whether a user is interested in or disinterested in an advertisement.” “As the user continues to interact within the virtualized environment, and continues to provide responses to advertisements (where these responses are recorded and stored by the advertising platform), the advertising platform may generate a profile of the user. The profile of the user will comprise information that indicates how the user responds to different advertisements or to different types of advertisements. For example, the profile of the user may indicate which advertisements are liked or disliked by the user. With certain embodiments, the profile of the user may indicate whether certain advertisements generate feelings of happiness, calm, excitement, sadness, anxiousness, nostalgia, regret, disgust, anger, desire, insecurity, pride, and/or fear. The profile of the user may also indicate the intensity of the user's response.” and “After a profile is generated for a user, the advertising platform may present advertisements in accordance with the profile. Therefore, the advertising platform may provide advertisements that more effectively elicit the desired response within the user, where the desired response is determined by the advertising system.”).  

Coglitore does not explicitly teach a database writes similar quantitative preferences effectiveness types of at least one first user response of an advertisement preference command input data and at least a second user of at least one similar advertisement object follows suit.  However, He teaches a Collaborative Insights for Advertisement Viewers and further teaches, “The NUI processes gestures (e.g., hand, face, body, etc.), voice, or other physiological inputs generated by an advertisement viewer. These inputs may be interpreted as queries, requests for selecting advertisements, or requests for interacting with an advertisement (e.g., display advertisement, banner advertisement, search advertisement, etc.). In one embodiment, the advertisement may be included as a search result. The input of the NUI may be transmitted to the appropriate network elements for further processing. The NUI implements any combination of speech recognition, touch and stylus recognition, facial recognition, biometric recognition, gesture recognition both on screen and adjacent to the screen, air gestures, head and eye tracking, and gaze recognition associated with displays on the computing device 100. The computing device 100 may be equipped with depth cameras, such as stereoscopic camera systems, infrared camera systems, RGB camera systems, and combinations of these, for gesture detection and recognition. Additionally, the computing device 100 may be equipped with accelerometers or gyroscopes that enable detection of motion. The output of the accelerometers or gyroscopes is provided to the display of the computing device 100 to render immersive augmented reality or virtual reality.” (paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Coglitore to include database writes similar quantitative preferences effectiveness types of at least one first user response of an advertisement preference command input data and at least a second user of at least one similar advertisement object follows suit as taught by He in order to identify user feedback with respect to the displayed advertisement.   

Claim 5:
	As per claim 5, Coglitore and He teach the computer software system of claim 1 as described above and He further teaches wherein the computer software system uses button clicks (0002).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Coglitore to include wherein the computer software system uses button clicks as taught by He in order to allow the user to press buttons either virtually or physically.     

Claim 7:
	As per claim 7, Coglitore and He teach the computer software system of claim 1 as described above and He further teaches wherein the computer software system uses motion sensors detection (paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at time of filing to modify Coglitore to include wherein the computer software system uses motion sensors detection as taught by He in order to capture movements by the user.   



Claim 8:
	As per claim 8, Coglitore and He teach the computer software system of claim 1 as described above and He further teaches wherein the computer software system uses body gestures (paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Coglitore to include wherein the computer software system uses body gestures as taught by He in order to identify or capture user physical response to the advertisements.   

Claim 9:
	As per claim 9, Coglitore and He teach the computer software system of claim 1 as described above and He further teaches wherein the computer software system uses peripheral devices (paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Coglitore to include wherein the computer software system uses peripheral devices as taught by He in order to utilize devices associated with a computer.    

Claim 10:
	As per claim 10, Coglitore and He teach the computer software system of claim 1 as described above and Coglitore further teaches wherein the at least one first user responds multiple times alone or at random alongside multiple users to train the advertising database application (paragraphs 0037-0039).





Claim 15:
	As per claim 15, Coglitore and He teach the computer software system of claim 1 as described above and He further teaches wherein there is at least one mixed reality or augmented virtual experiences (paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at time of filing to modify Coglitore to include wherein there is at least one mixed reality or augmented virtual experiences as taught by He in order to immerse the user in the different types of virtual realities.  

Claim 22:
	As per claim 22, Coglitore and He teach the advertisement objects of claim 1 as described above and further teaches Coglitore wherein each text, image, 3-D image, virtual reality, and audible transmitting and receiving delivery, are related objects (Figure 1 and paragraphs 0025-0027).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coglitore and He as applied to claim 1 above, and further in view of Hart US Publication 2015/0046296 A1.
Claim 4:
	As per claim 4, Coglitore and He teach the computer software system of claim 1 as described above but do not teach wherein the computer software system uses global positioning system.  However, Hart teaches an Augmented Reality Device with Global Positioning and further teaches, “In various embodiments, the network 170 and/or global positioning 176 circuitry consists of one or more Bluetooth, network, or global positioning adapters that continuously, sporadically, routinely, and randomly send local and remote signals to understand where the augmented reality device 160 is. The global positioning adapter may have a secured connection and may utilize triangulated satellite signals to allow the processor 164 to generate augmented reality digital content accurately at a predetermined physical location.” (paragraph 0035) and Figure 5, item 176.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Coglitore to include wherein the device uses global positioning system as taught by Hart in order to determine the user’s location. 

Claim 13:
	As per claim 13, Coglitore and He teach the computer software system of claim 1 as described above but do not teach wherein the advertising database application calculation is cost per click.  However, Hart teaches an Augmented Reality Device with Global Positioning and further teaches, “Assorted embodiments tune an augmented reality device to measure at least opportunities to see (OTS), impression, gross rating points, cost per thousand impressions, net reach, average frequency, effective reach, effective frequency, share of voice, rich media display time, rich media interaction time, click through rate, cost per click, cost per order, unique viewers, and abandonment rate for one or more digital airspace to calculate at least impression to interaction ratio, revenue per advertisement, cost per customer, MVAM process completion ratio, profit per advertisement, campaign effectiveness, location effectiveness, content effectiveness, time effectiveness, viewing device ratio, visitor demographics, airspace value, and average elapsed priority time.”  (paragraphs 0049 and 0080).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Coglitore to include wherein the advertisement is cost per click as taught by Hart in order to determine the cost per click for the advertisement.  





Claims 6, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coglitore and He as applied to claim 1 above, and further in view of Worley, III US Patent 10008037 A1.
Claim 6:
	As per claim 6, Coglitore and He teach the computer software system of claim 1 as described above but do not teach wherein the computer software system uses speakers and microphones to hear and speak.  However, Worley, III teaches a User/Object Interactions in an Augmented Reality Environment and further teaches, “One or more microphones 218 may be disposed within the chassis 204, or elsewhere within the scene. These microphones 218 may be used to acquire input from the user, for echolocation, location determination of a sound, or to otherwise aid in the characterization of and receipt of input from the scene. For example, the user may make a particular noise, such as a tap on a wall or snap of the fingers, which are pre-designated as attention command inputs. The user may alternatively use voice commands. Such audio inputs may be located within the scene using time-of-arrival differences among the microphones and used to summon an active zone within the augmented reality environment.  One or more speakers 220 may also be present to provide for audible output. For example, the speakers 220 may be used to provide output from a text-to-speech module or to playback pre-recorded audio.” (column 5, lines 44-59).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Conglitore to include wherein the device uses speakers and microphones to hear and speak as taught by Worley, III in order to capture sounds and provide sounds to the user.  





Claim 12:
	As per claim 12, Coglitore and He teach the computer software system of claim 1 as described above and Worley, III further teaches wherein the computer software system effectiveness at stop, pause, rewind, skip, yes, no, buy, sell, or other quantifying command.  However, Worley, III teaches a User/Object Interactions in an Augmented Reality Environment and further teaches, “Association with the object may be dependent upon the context of the interaction. For example, suppose the user is watching a broadcast show on the television 1010. During a commercial break in the broadcast show, an advertisement for a particular song is presented on the television 1010. The user may point to the screen and make the pre-determined gesture. Within the environmental context at the time of the gesture, the augmented reality system determines that the user is not intending to purchase another television set 1010, but rather is attempting to buy the particular song being advertised on the television 1010 at the time of the gesture.”(column 14, line 59 to column 15, line 2) and “At 1710, an action is initiated based at least in part upon the user input. These actions may include acknowledging the ad and requesting further action such as initiating a purchase of goods and services, accepting or declining the ad with various intensities, and so forth. As shown here, the user's earlier acceptance action has prompted an action whereby the augmented reality environment has indicated acceptance of the advertisement and is providing additional information to the user on "Ned's" services with an option to sign up.  The particular gesture, or the magnitude thereof, may be used to indicate difference intensities of response. For example, a user may be slightly interested but not wish to view the ad at this particular time. A negative gesture with minimal motion may indicate that the intensity of response is low, and thus the ad is to be presented at a later time. A negative gesture made with large motions may indicate a high intensity of response and either increase the temporal delay in presenting the advertisement again, or cause the ad to be removed from presentation to this particular user permanently. These interaction details may be stored within the user interaction datastore 116, as described above.” (column 19, lines 4-28).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Conglitore to include wherein the computer software system has effectiveness types at stop, pause, rewind, skip, yes, no, buy, sell, or other quantifying command as taught by Worley III in order to allow the user to instruct the device to execute particular functions.  

Claim 21:
	As per claim 21, Coglitore and He teach the computer software system of claim 1 as described above but do not teach wherein the first user responds with or without prompt through at least one command which results with at least one input data wherein there are no additional requirements.  However, Worley, III teaches a User/Object Interactions in an Augmented Reality Environment and further teaches, “Association with the object may be dependent upon the context of the interaction. For example, suppose the user is watching a broadcast show on the television 1010. During a commercial break in the broadcast show, an advertisement for a particular song is presented on the television 1010. The user may point to the screen and make the pre-determined gesture. Within the environmental context at the time of the gesture, the augmented reality system determines that the user is not intending to purchase another television set 1010, but rather is attempting to buy the particular song being advertised on the television 1010 at the time of the gesture.”(column 14, line 59 to column 15, line 2) and “At 1710, an action is initiated based at least in part upon the user input. These actions may include acknowledging the ad and requesting further action such as initiating a purchase of goods and services, accepting or declining the ad with various intensities, and so forth. As shown here, the user's earlier acceptance action has prompted an action whereby the augmented reality environment has indicated acceptance of the advertisement and is providing additional information to the user on "Ned's" services with an option to sign up.  The particular gesture, or the magnitude thereof, may be used to indicate difference intensities of response. For example, a user may be slightly interested but not wish to view the ad at this particular time. A negative gesture with minimal motion may indicate that the intensity of response is low, and thus the ad is to be presented at a later time. A negative gesture made with large motions may indicate a high intensity of response and either increase the temporal delay in presenting the advertisement again, or cause the ad to be removed from presentation to this particular user permanently. These interaction details may be stored within the user interaction datastore 116, as described above.” (column 19, lines 4-28).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify He to include wherein the first user responds with or without prompt through at least one command which results with at least one input data wherein there are no additional requirements as taught by Worley in order to capture user response.  

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coglitore and He as applied to claim 1 above, and further in view of Sefferman et al. US Publication 2018/0107589 A1.
Claim 11: 
	As per claim 11, Coglitore and He teach the computer software system of claim 1 as described above but do not teach wherein the computer software system uses effectiveness types of at least one in-application, music, video or virtual reality purchase of at least one application.  However, Sefferman  teaches an Application Store Optimization and further teaches, “In at least one of the various embodiments, interactions may include launching the application, performing various task in the application by interacting with its user interface, performing in-application purchases, or the like, or combination thereof.” (paragraph 0163).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Coglitore to include wherein the computer software system uses effectiveness types of at least one in-application, music, video or virtual reality purchase of at least one application as taught by Sefferman in order to a particular activity or function.  
Claim 14:
	As per claim 14, Coglitore and He teach the computer software system of claim 1 as described above but do not teach wherein there is at least one in-application purchase of at least one application.  However, Sefferman  teaches an Application Store Optimization and further teaches, “In at least one of the various embodiments, interactions may include launching the application, performing various task in the application by interacting with its user interface, performing in-application purchases, or the like, or combination thereof.” (paragraph 0163).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify He to include wherein there is at least one in-application purchase of at least one application as taught by Sefferman in order to allow the user to conduct a purchase transaction of an application.  

Response to Arguments
Applicant’s arguments, see pages 12-13 filed May 14, 2020, with respect to the rejection(s) of claim(s) 1, 4-15 and 21-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coglitore in view He.  

Objection to claim 21 has been withdrawn.  

Claims 1, 4-15, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 



35 U.S.C. 101
A.	According to applicant’s argument on page 12 of the remarks discloses, “Applicant amended claim 1 to recite the machines or devices performing the steps of the invention. In appreciation to the examiner side of application, applicant amends claim 1 of critical step roman numerals I, II and III. Applicant also appreciates the examiner should look at the whether amended claim 1 provides significantly more in advanced computing or whether the additional elements or limitations of amended claim 1 amount to 'significantly more' than the judicial exception.”  The Examiner respectfully disagrees. 
	The limitations in independent claim 1 recite “database”, “database writes”, and “database alters” which are not significantly more.  A database by itself tends to store information, it is unclear how a database can perform the claimed functions.  Additionally, the independent claim does not recite advanced computing devices performing significant or critical steps of the invention.   


B.	According to applicant’s argument on page 12 of the remarks discloses, “Applicant has amended the specification and claim 1 to show how preference effectiveness types belonging as preferences measure to advertising expert questions {emphasis added}, such as, which video 'time' is more effective for some number of videos shown (e.g. this is the previous longest viewed video). The process can use multiple effectiveness types that are at least “similar” for the advertising expert questions algorithm process to solve to the next step to deliver the preferred advertisement object.”  The Examiner respectfully disagrees.
	First, amending the specification to include ‘preference effectiveness types’ raises the issue of new matter that has been described above.    
	Second, an algorithm is a specific way or plan to perform an activity to solve a problem.    The implementation of an algorithm does not make the claim eligible under 101.  An algorithm does not necessarily need a computer to be implemented.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bradski US Publication 20160358181 A1 Augmented Reality Systems and Methods for Tracking Biometric Data
Bradski discloses a method of conducting a transaction through an augmented reality display device comprises capturing biometric data from a user, determining, based at least in part on the captured biometric data, an identity of the user, and authenticating the user for the transaction based on the determined identity.
George et al. US Publication 20180255335 A1 Utilizing Biometric Data to Enhance Virtual Reality Content and User Response
George discloses methods and systems for providing virtual reality content based on user biometric data. In particular, the disclosed systems and methods can modify virtual reality content to elicit target user responses and/or target user actions. Specifically, the disclosed systems and methods generate biometric response thresholds and determine user responses by comparing biometric data with the biometric response thresholds. The disclosed systems and methods select virtual reality content based on the user response to drive the user toward a particular target user response and/or target user action. The disclosed systems and methods also tailor virtual reality content to individual characteristics of the user. For example, the disclosed systems and methods select virtual reality content based on baseline biometric characteristics and corresponding response categories of a user.
Ahn et al. US Publication 20180056190 A1 Method of Collecting Advertisement Exposure Data of 360 VR Game Replay Video
Ahn discloses a method of collecting advertisement exposure data of a 360 virtual reality (VR) game replay video, in which data on advertisements that are applied to a game replay video and actually exposed to a user when the game replay video is displayed on a 360 VR display device is collected.

Trim et al. US Patent 10627896 A1 Virtual Reality Device
Trim discloses embodiments selectively present of virtual reality device content in response to the excitement of monitored persons. Thus, processors are configured to link a user's virtual reality system to a biometric sensor that acquires biometric data from a monitored person, wherein the virtual reality system is presenting immersive sensory content to the user, and the monitored person is viewing alternative content that is different from the immersive sensory content presented to the user. Processors configured according to the present invention determine whether the monitored person is currently in a threshold state of excitement as a function of biometric data acquired by the biometric sensor; and in response to determining that the monitored person is currently in the threshold state of excitement, automatically switch content presented by the virtual reality system to the user to the alternative content viewed by the monitored person. 






Khalid et al. US Publication 20170286993 A1 Methods and Systems for Inserting Promotional Content into an Immersive Virtual Reality World
Khalid discloses an exemplary virtual reality media system provides, for display on a display screen of a media player device associated with a user, a field of view of an immersive virtual reality world generated from and including camera-captured real-world scenery. The field of view includes content of the immersive virtual reality world and dynamically changes in response to user input provided by the user as the user experiences the immersive virtual reality world. The virtual reality media system integrates into the immersive virtual reality world a three-dimensional ("3D") virtual object having an outer surface designated as a promotional content platform. The virtual reality media system also accesses data representative of a two-dimensional ("2D") promotional image and maps the 2D promotional image onto the promotional content platform on the outer surface of the 3D virtual object such that the 2D promotional image is viewable as a skin of the 3D virtual object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682